Per Curiam. This case grows out of the same state of facts as does the case of Mutual Protective League v. Bessie Raef, 135 Ill. App. 659. The same state of pleadings is presented and the same law applies. The appellees in the respective eases were the two children and beneficiaries of the deceased member, Mattie Eaef. This case was tried by the court without a jury, by agreement, upon the same evidence heard by the jury in the other case. The court found in this case, as the jury did in the other, and we think was warranted in both law and evidence in so finding. The judgment of the Circuit Court is affirmed. Affirmed.